DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive and/or moot.
With regards to the previous 112a rejection(s) based on the amendments the rejections are withdrawn.
With regards to the previous 112b rejection(s) based on the amendments the rejections are withdrawn.
With regards to the 101 rejection Applicants arguments are not persuasive. Applicants Argument can be summarized as amending in “modifying an operation of a medical device” integrates the abstract ideas into a practical application. However, this is not persuasive based on the breadth of the amended claim language which encompasses post-solution activity of displaying a result (or phrased differently changing the display to include the result/recommendation). Examiner notes that upon reviewing paragraph [0072] of the specification there appears to be support for at least one narrower interpretation of “modifying the operation” that would, if amended into the claim, appear to overcome the 101 rejection. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 2 and 12 have been considered but are not persuasive because Soto recites modifying the display of devices used for medical purposes in order to deliver results/recommendations from the model (for citations see the rejection below). 

Terminal Disclaimer
The terminal disclaimer filed on 1/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,806,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Examiner notes that application 15/194,215 from which the current application is a CON of was itself a CIP of application 13/968,915 and the determination of priority is claim by claim. For more discussion see pgs. 2-3 of non-final action of Application 15/194,215 dated 6/19/2017. Examiner notes that prior to 6/27/2016 the parent applications do not appear to recite sensors. Thus with the amendments to 2 and 12 the priority date is being treated as 6/27/2016.

Applicant Admissions
[0119] recites “A variety of health status questionnaires are available and generally known to medical practitioners. Many of these questionnaires have been validated by direct or indirect means to show that patient responses to the questionnaires bear some relationship in describing a present disease state or medical condition.”

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 10-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 12 both recite “one of a plurality of predictive models” however the specification only provides support for a limited number of types of models, for example “acute coronary syndromes (ACS) or coronary artery disease (CAD)” [0128] (see also [0013], [0126]) which in view of MPEP 2163(II)(A)(3)(a)(ii) does not provide sufficient disclosure as it is does not represent a representative number species to satisfy a sufficient description. The MPEP definition of a “[a] "representative number of species" means that the species which are adequately described are representative of the entire genus”. Models related to ACS or CAD appear to be the only species disclosed. While the claims recite the genus of a “plurality of biological predictive models” which is extremely broad encompassing a model for any biological event from pregnancy, cognitive impairments, psychological events, cancer, etc. Thus the specification does not provide support for enough species to fulfill the written description for the breadth of the genus term “biological predictive models”. The claims depending from the base claims share this issue and therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites establishing a baseline/threshold, monitoring, comparing gathered data to a threshold and triggering based on readings within a threshold. 
The limitations of “generating” a data interface, “identifying” significant predictors and “generate” a model, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim element precludes the steps from practically being performed in the mind. For example, “generating”, “identifying” and “generating” with regards to medical data gathering and model generation of this claim encompasses a user drafting a survey with a pencil (this seems to be recognized by applicants see [0121] “In step 104, the survey that is created or identified in step 102 may be administered to a test study group of persons who provide responses 106. Administration may occur by using written or electronic instrumentalities.”), identifying important elements out of the data gathered based on their knowledge and manually determining a model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and modifying the operation of the device which encompasses displaying an output. The limitations of “collecting” data is pre-solution activity of mere data gathering (Examiner notes that “dynamically generating” could also be interpreted as mere data gathering). The limitation of “modifying the operation of a device” encompasses displaying an output of the model which is post-solution activity. Computing steps are recited at a high-level of generality (i.e., one or more computing devices in claim 2; a “computer-implemented” method is recited in claim 12) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of features also fails to amount to significantly more than the abstract idea itself. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, a processing device with interface and connected with physiological sensors: (1) Tell see recitations below; (2) US 20150351690 to Toth et al. see [0233], Figs. 1a, 6; (3) US 20040015058 to Besson et al., see Fig 1-2f, [0039], [0111]; US 20150223731 to Sahin see Abstract, [0123], [0194], [0293] Fig. 11A.  
Therefore, the claim elements considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (Gabriel Soto et al., US 20140046682) hereinafter Soto in view of Teller (Eric Teller et al., US 20040133081) hereinafter Tell.
Regarding claim 2, an interpretation of Soto discloses a system, comprising; 
one or more computing devices ([0148] see also [0066], [0105], [0192]-[0195]; the reference recites a computing device or a plurality of computing devices across a network); 
a non-transitory memory medium that stores instructions that when executed by the one or more computing devices causes the system to perform operations ([0066], [0105], [0148], [0192]) comprising: 
dynamically generate a data interface on the one or more computing devices to display ([0073], [0076], [0082] including “The presentation layer in some configurations comprises web forms that utilize dynamically populated controls.”, [0089], [0220] including “Dynamically generated data entry screens are provided based on the parameters required by the selected model(s).”, Claim 1) a plurality of parameters associated with one of a plurality of biological event predictive models to collect a plurality of health status information, demographic information, and clinical information ([0072]-[0073] including “configurations of the present invention provide a dynamic data collection system that individually customizes the necessary data input to the most parsimonious set of variables needed to conduct the requested analysis”, [0105] including “procure medical information, such as health status information, and possibly other information that may sometimes overlap with medical information, such as demographic information and clinical information.”, [0109]-[0110], claim 9 see also [0074], [0089], [0106]-[0107], [0111], [0155]), wherein the one of a plurality of biological event predictive models is selected by one of an operator of the one or more computing devices and a rules execution engine ([0089], [0154] see also [0085]-[0087], [0155], [0165], Claim 1) and, wherein the data interface comprises a human-readable interface and/or a machine-readable interface ([0109] –[0110] see also claim 1; Data can be gathered from user input or grabbed from databases); 
collect the plurality of health status information, demographic information, and clinical information at least in part from the operator entering the plurality of health status information, demographic information, and clinical information in the dynamically generated data interface ([0072]-[0073] including “ configurations of the present invention provide a dynamic data collection system that individually customizes the necessary data input to the most parsimonious set of variables needed to conduct the requested analysis”, [0105] including “procure medical information, such as health status information, and possibly other information that may sometimes overlap with medical information, such as demographic information and clinical information.”, [0109]-[0110], claim 9, Fig. 1 see also [0074], [0089], [0106]-[0107], [0111], [0155]), wherein the one of a plurality of biological event predictive models is selected by one of an operator of the one or more computing devices and a rules execution engine ([0089], [0154] see also [0085]-[0087], [0155], [0165], Claim 1, Fig. 1) and from receiving a plurality of signals from a plurality of physiological sensors associated with a user of the plurality of physiological sensors; 
identify potentially significant predictors of future health states of the user at least one year in the future for use in the one of a plurality of biological event predictive models based at least in part on information collected using the dynamically generated data interface ([0025] including “wherein the models are configured to determine statistical outcomes of at least one course of procedure or of non-treatment, or risks of developing a pathological condition later in life. (By way of example only, and not by way of limitation, the latter, when provided, might include a 10-year risk of developing CAD or another condition, based on, for example, genetic and other clinical factors).”, [0110] including “Univariate statistics may be calculated in step 110 to identify potentially significant predictors of future health states. The statistical results may, for example, relate health status information from the responses 106 to adverse outcomes and/or positive outcomes in the clinical data.”, [0126], Claim 1 see also [0032], [0106], [0114], Fig. 1); 
generate results for the one of a plurality of a biological event predictive models using the identified potentially significant predictors of future health states ([0025], [0112]-[0114] see also [0143], [0155], [0161]),
and modify an operation of a medical device of the user based at least in part on the results of the one of a plurality of biological event predictive models ([0025], [0074], [0114], [0148] see also [0112]- [0113], [0143], [0155], [0161]; The reference recites generating an output and also displaying the output results/recommendations of the models, by displaying the results/recommendations of the model, the operation of the medical device is being modified.), wherein the operation of the medical device of the user is modified using an electronic communication from the one or more computing devices ([0074], [0114], [0148]; The “interface” for information etc. to be relayed to and from the user is considered the “medical device” and the information to be displayed can be administered over the internet to such an interface, for example personal computer, cell phone or PDA).

An interpretation of Soto may not explicitly disclose gathering data from a plurality of signals from a plurality of physiological sensors associated with a user of the plurality of physiological sensors.
However, in the same field of endeavor (medical devices), Tell teaches gathering data from a plurality of signals from a plurality of physiological sensors associated with a user of the plurality of physiological sensors ([0070]-[0073], Table 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the interface, data gathering and analysis of data as disclosed by Soto to include sensors and analysis of the data as recited in Tell to train models and determine conditions based on the application of the data to one or more of the models. Furthermore, combining the interface, data gathering and analysis of data as disclosed by Soto with the sensors and analysis using the data from the sensors as described in Tell is merely combining prior art elements according to known methods to yield predictable results i.e. making the determinations as disclosed by identifying significant parameters using the combination of data sources.

Regarding claim 12, an interpretation of Soto discloses computer-implemented method, comprising: 
dynamically generating a data interface on one or more computing devices to display ([0073], [0076], [0082] including “The presentation layer in some configurations comprises web forms that utilize dynamically populated controls.”, [0089], [0220] including “Dynamically generated data entry screens are provided based on the parameters required by the selected model(s).”, Claim 1) a plurality of parameters associated with one of a plurality of biological event predictive models to collect a plurality of health status information, demographic information, and clinical information, ([0072]-[0073] including “ configurations of the present invention provide a dynamic data collection system that individually customizes the necessary data input to the most parsimonious set of variables needed to conduct the requested analysis”, [0105] including “procure medical information, such as health status information, and possibly other information that may sometimes overlap with medical information, such as demographic information and clinical information.”, [0109]-[0110], claim 9 see also [0074], [0089], [0106]-[0107], [0111], [0155]) wherein the one of a plurality of biological event predictive models is selected by one of an operator of the one or more computing devices and a rules execution engine ([0089], [0154] see also [0085]-[0087], [0155], [0165], Claim 1), wherein the interface comprises a human-readable interface and/or a machine-readable interface ([0109] –[0110] see also claim 1; Data can be gathered from user input or grabbed from databases); 
collecting health status information, demographic information, and clinical information at least in part from the operator entering the plurality of health status information, demographic information, and clinical information in the dynamically generated data interface ([0072]-[0073] including “ configurations of the present invention provide a dynamic data collection system that individually customizes the necessary data input to the most parsimonious set of variables needed to conduct the requested analysis”, [0105] including “procure medical information, such as health status information, and possibly other information that may sometimes overlap with medical information, such as demographic information and clinical information.”, [0109]-[0110], claim 9, Fig. 1 see also [0074], [0089], [0106]-[0107], [0111], [0155]); 
identifying potentially significant predictors of health states of the user with respect to a corresponding level of risk of hospitalization or a corresponding level of risk of mortality for use in the one of a plurality of biological event predictive models based at least in part on information collected using the dynamically generated data interface ([0025] including “wherein the models are configured to determine statistical outcomes of at least one course of procedure or of non-treatment, or risks of developing a pathological condition later in life. (By way of example only, and not by way of limitation, the latter, when provided, might include a 10-year risk of developing CAD or another condition, based on, for example, genetic and other clinical factors).”, [0110] including “Univariate statistics may be calculated in step 110 to identify potentially significant predictors of future health states. The statistical results may, for example, relate health status information from the responses 106 to adverse outcomes and/or positive outcomes in the clinical data.”, [0126], Claim 1 see also [0032], [0106], [0114], Fig. 1); 
generating results for the one of a plurality of biological event predictive models using the identified potentially significant predictors of health states ([0025], [0112]-[0114] see also [0143], [0155], [0161]); 
and modifying an operation of a medical device of the user based at least in part on the results of the one of a plurality of biological event predictive models ([0025], [0074], [0114], [0148] see also [0112]- [0113], [0143], [0155], [0161]; The reference recites generating an output and also displaying the output results/recommendations of the models, by displaying the results/recommendations of the model, the operation of the medical device is being modified.), wherein the operation of the medical device of the user is modified using an electronic communication from the one or more computing devices ([0074], [0114], [0148]; The “interface” for information etc. to be relayed to and from the user is considered the “medical device” and the information to be displayed can be administered over the internet to such an interface, for example personal computer, cell phone or PDA).

An interpretation of Soto may not explicitly disclose gathering data from a plurality of signals from a plurality of physiological sensors associated with a user of the plurality of physiological sensors.
However, in the same field of endeavor (medical devices), Tell teaches gathering data from a plurality of signals from a plurality of physiological sensors associated with a user of the plurality of physiological sensors ([0070]-[0073], Table 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the interface, data gathering and analysis of data as disclosed by Soto to include sensors and analysis of the data as recited in Tell to train models and determine conditions based on the application of the data to one or more of the models. Furthermore, combining the interface, data gathering and analysis of data as disclosed by Soto with the sensors and analysis using the data from the sensors as described in Tell is merely combining prior art elements according to known methods to yield predictable results i.e. making the determinations as disclosed by identify significant parameters using the combination of data sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./              Examiner, Art Unit 3792                                                                                                                                                                                          


/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	11 October 2022